Citation Nr: 0518643	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis and, if so, whether service connection is 
warranted.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the additional disability 
of a sacral pressure sore as a result of surgical and medical 
treatment by the Department of Veterans Affairs (VA) in 1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The appellant served periods of active duty for training 
(ACDUTRA) in the United States Naval Reserves as follows: 
April 15, 1962, to April 28, 1962; 14 days during the period 
October 1, 1962, to December 31, 1962 (exact dates not of 
record); and March 29, 1964, to April 11, 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 2000 and May 2003 by the VA 
Regional Office (RO) in St. Petersburg, Florida.

A decision by the Board dated November 26, 1985, denied the 
appellant's claim for service connection for MS.  That 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  
The appellant submitted additional evidence in an attempt to 
reopen his claim, and the current appeal ensued.  

In July 2001, the Board remanded this case to the RO.  The 
case was returned to the Board in November 2004.

On November 1, 2004, the appellant appeared and testified at 
a hearing before the undersigned Veterans Law judge at the 
RO.  A transcript of that hearing is of record.  At the 
hearing, the appellant withdrew on the record his claim of 
entitlement to service connection for Guillain-Barre 
syndrome.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for the additional disability of a 
sacral pressure sore as a result of surgical and medical 
treatment by VA in 1992 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  A final decision by the Board in November 1985 denied the 
appellant's claim of entitlement to service connection for 
MS.

2.  Evidence added to the record since November 1985 
concerning the appellant's MS is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for MS.

3.  The veteran is entitled to a presumption that he was in 
sound condition neurologically prior to a period of ACDUTRA 
which commenced on March 29, 1964.

4.  The veteran's MS did not pre-exist his military service.

5.  There is an approximate balance of positive and negative 
evidence on the medical issue of whether the veteran's MS was 
first manifested during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for MS which was the 
subject of a prior final Board decision in November 1985.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  With resolution of reasonable doubt, MS was incurred 
during a period of ACDUTRA.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision constitutes a complete grant of the 
benefit sought on the issue decided herein.  As such, the 
Board finds that no further action is required to comply with 
the VCAA and the implementing regulations with respect to the 
issue of entitlement to service connection for MS.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110; 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

MS may be presumed to have been incurred in active service 
when the disease is manifested to a compensable degree within 
seven years of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

38 C.F.R. § 3.304(b) was revised effective May 4, 2005.  See 
70 Fed. Reg. 23, 027-23,029 (May 4, 2004).  However, the 
amendment to 38 C.F.R. § 3.304(b) applies only to claims 
filed on or after May 4, 2005, and thus does not apply to the 
appellant's claim.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2004).

"Active military, naval, and air service' includes active 
duty, any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.69c)(1) 
(2004).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

VA regulations concerning the requirement of new and material 
evidence to reopen a claim for service connection which was 
the subject of a prior final disallowance, including 38 C.F.R. 
§ 3.156, were revised effective August 29, 2001.  See 66 Fed. 
Reg. 45,630 (August 29, 2001).  However, as the appellant's 
reopened claim was received prior to August 29, 2001, the 
amended regulations do not apply to his current appeal.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.



III. Factual Background

The evidence of record at the time of the prior final Board 
decision in November 1985, which denied entitlement to 
service connection for MS, included: the veteran's service 
medical records; a private hospital summary in October 1983; 
and the report of a VA examination in August 1984.

The appellant's service medical records included a report of 
medical history for enlistment in January 1962 and the report 
of a medical examination for enlistment in January 1962.  In 
his report of medical history for enlistment in January 1962, 
the appellant denied having or ever having had neuritis or 
paralysis, including infantile paralysis.  At the examination 
for enlistment in January 1962, the appellant's neurologic 
system and lower extremities were evaluated as normal.  

The appellant's service medical records also contained an 
entry dated March 31, 1964, which shows that he was 
transferred from the USS Bristol to the United States Naval 
Hospital, Guantanamo Bay, Cuba, for evaluation of a complaint 
of a sore ankle which he said he had turned while walking on 
the main deck of the ship.  This entry was signed by J. J. 
C., HM-2/USN, Medical Department Rep., who noted that the 
appellant's ankle was swollen.  X-rays were negative.  The 
examination of the appellant's ankle at the naval hospital 
resulted in an impression of strained ligaments.  

The October 1983 private hospital summary showed treatment of 
the appellant for MS and noted that the condition was first 
diagnosed at another private facility in 1971.  

At the August 1984 VA examination, the diagnosis was MS with 
evidence of paraparesis of the right lower extremity.

The basis of the Board's denial of service connection for MS 
in November 1985 was that there was no medical evidence to 
link MS found years after the appellant's periods of ACDUTRA 
to such service.  The Board also found that the appellant was 
not eligible for the seven year presumptive service 
connection period for MS provided by 38 C.F.R. § 3.307(a)(3).

The evidence added to the record since November 1985 
includes: written statements and hearing testimony by the 
appellant; a statement of opinion by a private physician; a 
report and opinion by a VA neurologist; and the opinion of an 
independent medical expert (IME).

In written statements and in his testimony at the hearing in 
November 2004, the appellant has stated that on March 31, 
1964, during a period of ACDUTRA, he was on the deck of a 
Navy ship when he felt numbness in his body from the waist 
down, one of his legs collapsed, and he fell to the deck.

In April 1989, a private neurologist reported that he had 
been treating the appellant since 1983 for a neurological 
illness diagnosed as MS.  In March 1990, this physician, who 
described himself as an internationally recognized expert in 
MS, reported that the appellant gave a history of his 
earliest neurological symptoms occurring during a period of 
ACDUTRA in the Navy in 1962 when his left leg collapsed.  
[The Board notes that, in written statements to VA and in his 
hearing testimony, the veteran has said that the incident 
when his left leg collapsed during a period of ACDUTRA was on 
March 31, 1964, the date on which strained ligaments of an 
ankle were found at the Guantanamo naval hospital.)

In October 1999, a statement was received from an individual 
who identified himself as J. J. C., who stated that he was 
the Navy medical corpsman who took care of the appellant on 
March 31, 1964, aboard the USS Bristol, and who also stated 
that he was now a neurologist at Macon General Hospital, 
Macon, Georgia.  This person said in his statement that on 
March 31, 1964, the appellant had a turned ankle and, also, 
numbness from the waist down and he suspected that the 
appellant had MS or Guillain-Barre syndrome.  He stated 
further that a Navy physician aboard the ship ordered him not 
to put anything in the appellant's medical records about MS 
or Guillain-Barre syndrome, but that he requested that the 
captain of the ship mention his suspicion that the appellant 
had MS or Guillain-Barre syndrome in the ship's log and the 
captain later told him that this had been done.  (The Board 
notes that VA obtained the ship's log, which does not refer 
to the veteran's having suspected MS or Guillain-Barre 
syndrome.)

The RO attempted in 2001 to verify the statements by J. J. C. 
in October 1999 that he was a licensed physician specializing 
in neurology and that he was on the staff of a hospital in 
Macon, Georgia.  However, when  contacted, two hospitals in 
Macon, Georgia, reported having no one by J. J. C.'s name on 
staff, and an employee at one of the hospitals in Macon 
stated that she had checked with the licensing authority for 
physicians in the State of Georgia and was told that no one 
by J. J.C.'s name was or had been licensed in Georgia as a 
physician.

In November 2004, the associate chief of the neurology 
service of a VA Medical Center, who is an associate professor 
of neurology at a medical school, at the request of the 
appellant, examined the appellant and reviewed his medical 
records in the claims file.  He noted that: although the 
appellant's service medical record entry for March 31, 1964, 
documented only "strained ligaments" after the appellant 
turned his ankle while waking on the main deck of a Navy 
ship, the medical corpsman who treated the veteran initially 
on March 31, 1964, has stated that his diary for 1964 shows 
that the appellant also had "numbness from the waist down" 
prior to turning his ankle; and, after March 31, 1964, the 
appellant's neurological symptoms resolved and he continued 
the period of ACDUTRA.  The VA associate chief of neurology 
also noted that a private physician's report stated that in 
1971 the appellant experienced sudden fatigue and motor 
weakness when taking a hot bath and, after an evaluation at a 
private hospital on Long Island, New York, a diagnosis of MS 
was made after lumbar puncture and spinal fluid studies.  

The VA associate chief of neurology further reported in 
November 2004 as follows:

In the early course of his (diagnosed) illness during 
the 1970's, [the appellant] experienced optic neuritis 
in the left eye, and transverse myelitis causing 
transient extremity weakness.  His MS exacerbations 
were treated with courses of corticosteroids, with 
temporary improvement.  However, he accumulated motor 
deficit in the legs, more so on the left side, and his 
ability to ambulate declined.  His course transitioned 
from one of relapsing and remitting exacerbations to a 
slow but progressive neurological decline, as is 
typical of 'secondary progressive' MS.  In 1991 he was 
walking with a cane.  Since then he has not had acute 
exacerbations, but his neurological function has 
deteriorated to where he in now functionally paraplegic 
and wheelchair-dependent.  MS can present with episodes 
of numbness or other sensory disturbance, with or 
without motor weakness and loss of coordination.  The 
patient's symptoms on March 31, 1964, noted by [the 
former medical corpsman] in his diary though not in the 
medical record form 513, encompassed more than 
'strained ligaments'.  If [the appellant] had lower 
body numbness and leg clumsiness, leading to a turned 
ankle, he likely experienced the first episode of 
transverse myelitis, though clinically mild, in March 
1964.  This demyelinating episode then remitted 
spontaneously and he recovered nerve conduction in the 
spinal cord.  This is often the case in the 
presentation of MS - the symptoms and signs can be 
relatively minor.  [The appellant] likely experienced 
sub-clinical progression of demyelination in the spinal 
cord for several years after the onset in March, 1964, 
and this was revealed by the hot bath episode in 1971.  
The demyelination of nerves results in greater 
propensity to loss of nerve conduction with increased 
temperature.  Thus patients with MS often experience 
symptoms with heat exposure.  

Based on his review of the appellant's medical records and a 
clinical examination, the VA associate chief of neurology 
offered his opinion as follows:

In my medical opinion, it is more likely than not that, 
in March, 1964, while in active military service, [the 
appellant] had the earliest manifestations of central 
nervous system demyelinating disease that would be 
diagnosed definitely as multiple sclerosis (MS) 
approximately 6 years later.  This opinion is based on 
the information provided by the letters from [the 
former medical corpsman] and [the private neurologist 
who began treating the appellant in 1983] as well as 
the patient's documented medical history contained in 
the Miami VAMC record and my neurological evaluations 
of [the appellant].  

At the hearing before the undersigned Veterans Law Judge in 
November 2004, the following colloquy occurred between the 
appellant and his representative:

Q.  All right.  Now he made a very definitive statement 
this physician did, [Dr. B.], in the March 19th, 1990, 
statement.  He says quote it is my considered opinion 
as an internationally recognized expert in multiple 
sclerosis that the first evidence of [your] multiple 
sclerosis occurred in 1962 with the transient episode 
of weakness of the left leg, unqote.  Now he said that 
in his statement in addition to some other things.  
First he says 1962 that was a mistake, a typing mistake 
or what because - - -

A. No, I had told him that when I was in high school I 
had some weaknesses when I was playing sports with 
turned ankles and weaknesses in my legs and he 
attributed that also to my multiple sclerosis.  

Q.  All right but he seemed to be talking about the 
specific incident that occurred when you were in 
military service?

A. Right.

Q.  Of course the one that we have is March 31, 1964?

A.  Right.

In March 2005, the Board requested an opinion from an IME, 
who is a specialist in neurology associated with a college of 
osteopathic medicine on the medical question of the likely 
time of the first manifestation of the appellant's MS.  After 
a review of the veteran's claims file, the IME stated in his 
report that:

I believe, as did [the private neurologist who began 
treating the appellant in 1983] that [the appellant's] 
history suggests the possibility that the patient began 
to experience the first symptoms of multiple sclerosis 
when he was in high school.

In his report, the IME offered the following opinion:

It is quite likely that the patient began to experience 
the symptomatology of MS while in high school, 
suggested by his complaint to [the private neurologist 
who began treating him in 1983] of 'some weakness when 
I was playing sports, with turned ankles and weakness 
in my legs'.  This is historical medical information 
frequently received from patients, who, at a later 
date, are documented as suffering from MS.  There is, 
however, no medical documentation in this present 
record that the patient ever had any type of evaluation 
during his high school years or subsequent up to 1971, 
establishing a definite diagnosis of multiple 
sclerosis.

The Board notes that, while the veteran testified at the 
hearing in November 2004 that the private neurologist who 
began treating him in 1983 attributed a history which the 
appellant provided to him of the condition of his lower 
extremities in his high school years to MS and the IME said 
that he agreed with this finding by the private neurologist, 
the private neurologist's March 1990 report contained no such 
finding or opinion but rather dated the onset of the 
appellant's MS to the shipboard incident which reportedly 
occurred on March 31, 1964, during the appellant's last 
period of ACDUTRA.  

The Board provided the appellant with a copy of the IME's 
report and opinion.

In a statement received in May 2005, the appellant responded 
to the IME's opinion stated that, 'I played varsity (high 
school) football, baseball, and wrestling.  Any weaknesses I 
had in my limbs were from the normal strains of sports, not 
MS."  The appellant also stated that his enlistment 
examination in January 1962 included a blood test which would 
have shown a low white blood cell count if he had had MS at 
that time.  (The Board notes that the appellant's January 
1962 examination for enlistment in January 1962 did include 
serology.)



IV. Analysis

Initially, the Board finds that the medical opinions 
concerning the likely time of onset of the veteran's MS added 
to the record since the prior final denial of the claim for 
service connection for MS by the Board's decision in November 
1985 are new and are probative evidence as to the basis of 
the prior final denial of the claim.  Therefore, new and 
material evidence has been received, and the veteran's claim 
of entitlement to service connection for MS is reopened.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  The Board will consider the merits of the claim for 
service connection for MS. 

On the merits of the claim for service connection for MS, the 
first issue for consideration is whether the appellant is 
entitled to a presumption of soundness. No neurological 
disease, to include MS, was noted at the time of the 
veteran's entrance upon service in the Naval Reserves in 
April 1962 or at any time prior to the commencement of his 
last period of ACDUTRA late March 1964.  For that reason, the 
veteran would only not be entitled to the presumption of 
soundness at service entrance if there were clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that MS existed prior to the veteran's entrance upon service 
in the Naval Reserves in April 1962 or prior to the 
commencement of his last period of ACDUTRA late March 1964.  
See 38 C.F.R. § 3.304(b) (2004).  Because there are 
conflicting medical opinions in this case, with the private 
neurologist who began treating the appellant in 1983 finding 
the likely time of onset of the veteran's MS on March 31, 
1964, versus the IME's opinion that it was more likely that 
the time of onset of the appellant's MS was when he was in 
high school prior to any military service, it cannot be said 
that there is clear and unmistakable (obvious or manifest) 
evidence demonstrating that his MS existed prior to his 
entrance upon service in the Naval Reserves in April 1962 or 
prior to the commencement of his last period of ACDUTRA late 
March 1964, and so the appellant is entitled to a presumption 
that he was in sound neurological condition prior to his 
entrance upon service in the Naval Reserves in April 1962 and 
prior to the commencement of his last period of ACDUTRA late 
March 1964.  See 38 C.F.R. § 3.304(b) (2004).

A finding of fact that MS did not pre-exist the appellant's 
military service is, therefore, required by the terms of 
38 C.F.R. § 3.304(b), and the Board must next consider the 
issue of whether MS was manifested during a period of ACDUTRA 
served by the appellant.  The veteran has related that on 
March 31, 1964, onboard a Navy ship during a period of 
ACDUTRA, he experienced numbness from the waist down when his 
left leg "collapsed."  The appellant's assertion that he 
had numbness from the waist down has been corroborated by the 
statement of J. J. C., the medical corpsman who treated the 
appellant on March 31, 1964.  However, the credibility of J. 
J. C. in this regard is impaired somewhat by the fact that 
the RO was unable to verify his claim to now be a licensed 
physician and a specialist in neurology working at a hospital 
in Macon, Georgia.  The record shows that the appellant's MS 
was not diagnosed until sometime in 1971.  His service 
medical records are silent for the neurological sign or 
symptom which the appellant and the former medical corpsman 
claim that he had on March 31, 1964, during a period of 
ACDUTRA.  On the other hand, the VA neurologist who reviewed 
the appellant's medical records in November 2004, the private 
neurologist who began treating the appellant in 1983, and the 
IME all seemed to agree that the appellant's claimed numbness 
from the waist down on March 31, 1964, during a period of 
ACDUTRA must be considered a manifestation of MS.  Upon 
consideration of all of the evidence in this case, the Board 
finds that there is an approximate balance of positive and 
negative evidence on the question of whether the appellant's 
MS was first manifested during the period of ACDUTRA from 
March 29, 1964, to April 11, 1964.  Resolving the doubt on 
that issue in the appellant's favor, entitlement to service 
connection for MS is established.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

ORDER

New and material evidence having been received, the claim for 
service connection for MS is reopened.

Service connection for MS is granted.




REMAND

With regard to the appellant's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, the RO denied the claim 
on the basis that the appellant was not a veteran, as defined 
by 38 C.F.R. § 3.1(d) (2004).  However, as the Board is 
granting entitlement to service connection for MS as having 
been incurred during a period of ACDUTRA, the appellant will 
have the status of a veteran when the RO implements the 
Board's decision on that issue, see 38 C.F.R. § 3.6(a), 
(c)(1) (2004), and as a veteran he is entitled to have a 
decision on the merits of his claim under 38 U.S.C.A. § 1151 
by the agency of original jurisdiction.  The appellant's 
claim under 38 U.S.C.A. § 1151 will, therefore, be remanded 
for the purpose of re-adjudication.  

Accordingly, this case is REMANDED to the AMC for the 
following:

After ensuring that notification and 
development action has been taken in this 
case to comply with the VCAA and its 
implementing regulations, the AMC should 
re-adjudicate the veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for the additional disability of a 
sacral pressure sore as a result of VA 
surgical and medical treatment in 1992.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


